***********
The Full Commission has reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction. He is currently housed at the Cleveland County Unit in Shelby, North Carolina.
2. Plaintiff alleged injuries regarding two occasions when he was seen by medical staff while housed at Odom Correctional Facility. On one occasion, he had blood drawn by a nurse (TA-16834). In the other instances, the physician attempted to examine a cyst on plaintiff (TA-167018 and TA-16675). Upon the Commission's own motion these cases were consolidated by order of Commissioner Bernadine Ballance on May 18, 2001.
3. The medical staff has found plaintiff difficult to treat, and he is afraid of needles. On or about early October 2000, a blood sample was needed. A nurse attempted to draw blood, but had difficulty. Plaintiff requested assistance from Nurse Thompson, who held plaintiff's hand to calm him while the other nurse drew blood. Plaintiff complained that his arm was numb, so without notifying him in advance, Nurse Thompson gave him a pinprick in his middle finger to test his sensation. Plaintiff flinched and said "ouch" demonstrating a normal neurological response. Nurse Thompson acted appropriately and there is no evidence that she violated the standard of medical care.
4. Plaintiff stated in his affidavit that on September 18, 2000 he sustained multiple injuries when Dr. Swanton examined a cyst on plaintiff's hand. In another incident in early November 2000, Dr. Swanton attempted to examine a cyst on plaintiff's neck. Plaintiff was non-compliant and left the medical facility before Dr. Swanton could finish his examination. Plaintiff failed to present any evidence of injury or damages he sustained or any evidence that Dr. Swanton violated the standard of medical care.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes the following:
 CONCLUSION OF LAW
Plaintiff has failed to prove that he was injured in these visits to medical staff in September, October, or November 2000 as a result of any negligence by any of the medical staff or any other employee of defendant. Therefore, plaintiff's claim must be denied pursuant to N.C. Gen. Stat. § 143-291 et seq.
                               ***********
Based upon the findings of fact and conclusions of law, the Full Commission affirms the Order of the Deputy Commissioner and enters the following:
 ORDER
IT IS HEREBY ORDERED THAT plaintiff's actions are DISMISSED WITH PREJUDICE.
Each side shall bear its own costs.
This the 14th day of October 2002.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE CHAIRMAN
  S/_____________ THOMAS J. BOLCH COMMISSIONER